VALLIANT, J.
I concur in the result reached in this case by my learned brother Graves for the reason that in my opinion the Superintendent of Insurance is not amenable to the writ of garnishment. If he has in his hands a fund out of which a creditor of an insurance company is entitled to be paid, he may be amenable to a writ of mandamus, but that is different in character and effect from a writ of garnishment.
I concur in. what is said as to the necessity of timely action in the trial court to raise a constitutional question in order to give this court jurisdiction on that ground, but I am of the opinion that in a case where this court on another ground has jurisdiction, if there is a vital constitutional question in the case it may be raised here for the first time.